Name: Council Regulation (EEC) No 911/87 of 31 March 1987 extending the 1986/87 milk year
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 1 . 4. 87 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 911/87 of 31 March 1987 extending the 1986/87 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the next marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to extend the 1986/87 milk year until 31 May 1987, HAS ADOPTED THIS REGULATION : Article 1 The 1986/87 milk year shall end on 31 May 1987 and the 1987/88 milk year shall begin on 1 June 1987. Article 2 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 148 , 28 . 6. 1968 , p . 13 . (2) OJ No L 25, 26. 1 . 1987, p. 3 .